Title: James Monroe to Thomas Jefferson, 25 July 1814
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir  Washington July 25. 1814.
          I think you showd me last summer a note of the courses and distances, taken by Mr R. Lewis, of my land, lying between the old road, passing by my house, & the top of the mountain, being, the first purchase, which I made of Mr Carter. Mr Lewis made this survey at the time & in consequence of Mr Shorts purchase. I will thank you to have the goodness to send me a copy of that survey, as it may save me the trouble & expence
			 of another.
               
          The present appearing to be a favorable time for the sale of land in our state, I advertised my tract in Loudoun some months past, in the hope of profiting of the high price given for such land in that county. In this I have not yet succeeded. As I lately passed
			 thro’ Richmond, it was intimated to me, that I might obtain a very advantageous price for my tract in Albemarle, in consequence of which I authorised Mr T. Taylor to sell it, provided that suggestion could be realised. It is my intention to sell one of these
			 estates, and to apply the money arising from the sale, to the payment of my debts, and
			 improv’ment of the other. By this arrangment I shall try the market for both & dispose of that which can be sold to greatest advantage, intending however not to sell that in Albemarle, unless the price shall be such, as to indemnify me for the sacrifice I shall make in relinquishing a residence of 26. years standing, as mine in Albemarle has been, and near to old friends to whom I am greatly attached.
          
          Our financial affairs seem likely to take the course which it was easy to anticipate under all the difficulties of our situation. of monied men there are few in the country, and we cannot expect to obtain loans equal to the demand, from our monied institutions, many of which are not disposed to make them. I do not know, nor do I think, that an absolute failure in that respect, would do us any injury, as it would lead to some substitute, more œconomical, as well as consistent with the state of our country, and the genius of our govt & people. Your ideas had much weight on my mind, but so wedded were our financiers to the plan in operation that it was impossible to make any impression on them, then, in favor of any other. will you have the goodness to confide to me a copy of your thoughts on this subjct with which I was favord last year? The moment for promoting the arrangment contemplated by them is now more favorable, & I shall be happy to avail myself of it.
          with great respect I am very sincerelyyour friend & servantJas Monroe
        